Title: To Alexander Hamilton from Reed and Forde, 15 April 1794
From: Reed and Forde
To: Hamilton, Alexander


[Philadelphia] April 15, 1794. “We have a Vessell bound from New Orleans to London that has Orders to touch at New York for advice and probably to have some Specie and Letters for American Citizens, we wish to know whether this Vessel’s touching at New York without entering will subject her to detention under the Embargo, the Vessell has no provisions, Naval or military Stores on board.”
